Levin, J.
(concurring). I concur with the disposition of the cause reflected in the opinions of my colleagues.
Dukesherer Farms contends that the marketing act is unconstitutional on its face, and that the cherry producers’ marketing program is per se invalid. While I agree with my colleagues that those claims should be rejected, the act and the program might, nevertheless, be unconstitutional as applied to Dukesherer Farms or some other cherry producer.
Although a delegation of law-making power is *37not necessarily invalid because private persons have a voice in its exercise, the power may be exercised in such a manner as to operate oppressively on a discrete minority of the group affected.1
Dukesherer Farms has not alleged that the marketing program is so constitutionally infirm. There is no showing that the committee is biased, that money is expended on programs which do not benefit Dukesherer Farms, that some cherry producers benefit to the detriment of others, that the costs of the program are unfairly assessed among the various producers, that producers of one type of cherry or from one region prevail over the others, or other claim that the program is somehow unfair or unreasonable. Nor is it claimed that the act or program does not provide Dukesherer Farms with adequate safeguards or procedures to challenge committee action.
On a record showing that power conferred on private persons has been exercised oppressively for the advantage of the majority to the disadvantage of the minority or otherwise unreasonably or unfairly, a different question would be presented.

 See Nowak, Rotunda & Young, Constitutional Law (St. Paul: West Pub, 1978), pp 146, 151, 501-502; 1 Davis, Administrative Law Treatise (2d ed), § 3:12, pp 193-198 ("The case law has not crystallized any consistent principles”). Jaffe, Law Making by Private Groups, 51 Harv L Rev 201, 247-253 (1937). See, generally, Liebmann, Delegation to Private Parties in American Constitutional Law, 50 Ind L J 650 (1975). Cf. United States v Carolene Products Co, 304 US 144, 152, fn 4; 58 S Ct 778; 82 L Ed 1234 (1938).